Appeal by claimant from a decision of the State Industrial Board disallowing his claim for compensation on the ground that he was an independent contractor. Claimant was a carpenter and builder. He was employed to repair the doors of a garage. The work was to be done by claimant himself. No time was fixed when he should begin or finish the employment. The method, *842means and procedure of doing the work were left entirely to the discretion of claimant. The evidence sustains the finding that he was an independent contractor. Decision affirmed, with costs to the State Industrial Board. Hill, P. J., Rhodes, Bliss and Heffernan, JJ., concur; Crapser, J., dissents and votes to reverse the decision and to reinstate the award.